



COURT OF APPEAL FOR ONTARIO

CITATION: Robson v. The Law Society of Upper Canada, 2018
    ONCA 1076

DATE: 20181221

DOCKET: C65245

Hoy A.C.J.O., Feldman and Paciocco JJ.A.

BETWEEN

Paul
    Alexander Robson

Plaintiff (Appellant)

and

The Law Society of Upper Canada, Zeynep Onen,
    Mark Pujolas, Lisa Freeman
and Jan Parnega-Welch

Defendants (Respondents)

Paul Robson, acting in person

Richard Watson, for the appellant (on one issue only)

Sean Dewart and Ian McKellar, for the respondents

Heard: November 13, 2018

Supplementary reasons
    to
Robson v. The Law Society of Upper Canada
, 2018 ONCA 944, released
    on November 23, 2018.

REASONS FOR DECISION

[1]

Reasons for Decision in this appeal of an order striking the appellants
    fresh as amended statement of claim were released by the court on November 23,
    2018:
Robson v. The Law Society of Upper Canada
, 2018 ONCA 944. The
    court allowed the appeal, except as it related to one of the respondents.

[2]

Before the order was issued or entered, the respondents sent a letter to
    the court requesting it to re-open this appeal and withdraw, alter, or modify
    its decision. They argue that:

1.

The court misapprehended the timing of the respondents demand for
    particulars in a manner that led the court to wrongly find fault with the
    motion judges reasons;

2.

The court misapprehended the history of the appellants bankruptcy
    proceeding in a manner that led the court to mistakenly conclude that the
    appellant could advance an allegation that the respondents made use of the
    bankruptcy proceeding in a malicious fashion; and

3.

The court conflated oral submissions made by the appellant with the
    content of these pleadings in a manner that led the court to conclude that the
    appellant could advance an allegation that he was targeted by the respondents
    on the basis of his being a thorn in the side of the Law Society of Ontario.

[3]

The appropriate procedure for any such request is by motion, not by
    correspondence. However, in order to save the parties further time and expense,
    we are prepared to deal with the issues raised in these reasons.

[4]

We reject the second and third arguments made by the respondents.

[5]

As to the respondents second argument, the court did not misapprehend
    the history of the appellants bankruptcy proceeding. We agree with the
    respondents that Doherty J.A. did not find that Lax J.s judgment was not
    correct and many of the facts relied upon her were inaccurate. The court did
    not state otherwise.

[6]

As to the respondents third argument, the court simply acknowledged the
    oral submissions the appellant made on appeal. The court did not conflate the
    appellants submissions with the content of his pleadings.

[7]

With respect to the first issue, counsel for the respondents now correctly
    points out the timing of the respondents demand for particulars. As the
    respondents submit, they made their demand for particulars before an earlier
    motion, as a result of which the appellants claim was struck with leave to
    amend.

[8]

Nonetheless, we are not persuaded that this is one of the rare
    circumstances where it is in the interests of justice to withdraw the reasons
    of the court and re-hear the case on the merits:
Pastore v. Aviva Canada
    Inc.
, 2012 ONCA 887, at para. 9. Regardless of the timing of the respondents
    demand for particulars, we remain of the view that the motion judge erred in
    law by requiring an unnecessarily high level of particularization. The result
    of the appeal would have been the same. This is not a case where a serious
    injustice will result if the court refuses to re-open the appeal.

[9]

The request to re-open the appeal in this case is denied.

Alexandra Hoy
    A.C.J.O.

K. Feldman J.A.

David M. Paciocco
    J.A.


